PER CURIAM.
Frederick Douglas Kyle appeals from the district’s court order dismissing his 42 U.S.C.A. § 1983 (West Supp.2001) complaint without prejudice because he failed to pay the initial partial filing fee or state that he did not have sufficient assets to pay the fee required under 28 U.S.C.A. § 1915(b)(1) (West Supp.2001). Because Kyle may refile this action and pay the required fee, his appeal is interlocutory and not subject to appellate review under Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal as frivolous. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.